          Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                               Western District of Texas
                                   Midland Division

 Juan Carlos Gaona, individually             §
 and on behalf of all those similarly        §
 situated                                    §
                                             §
                 Plaintiffs,                 §
                                             §     CA No: 7:20-cv-144
 v.                                          §
                                             §
 Flowco Production Solutions, LLC            §     Collective Action and Class Action
                                             §     Jury Demanded
                Defendant                    §


                      Plaintiff’s Class/Collective Action Complaint

         Juan Carlos Gaona (“Gaona” or “Plaintiff”) brings this action individually and

on behalf of all others similarly situated against Flowco Production Solutions, LLC

(“Defendant”).

1. Nature of Suit.

      1.1. This is an opt-in collective action brought pursuant to the Fair Labor Standards

          Act, 29 U.S.C. § 201 et. seq. (“FLSA”). This is also a class action brought

          pursuant to the New Mexico Minimum Wage Act (“NMMWA”), N.M. Stat.

          Ann. § 50-4-19, et seq.

      1.2. Defendant employed Plaintiff and other Class/Collective Members as hourly-

          paid workers in the oil field whose primary job duties involved manual labor tasks

          on the oil and gas rigs.


____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 1
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 2 of 14




   1.3. Defendant paid overtime but did not consider non-discretionary bonuses in the

       calculation of the “regular rate.” This made the overtime rate artificially low.

       That violates the FLSA and the NMMWA.

2. Parties.

   2.1. Gaona worked for Defendant in Texas and New Mexico in the three years

       preceding the filing of this case. Gaona’s consent to participate is being filed with

       the Court.

   2.2. Plaintiff brings this action individually and on behalf of those operators and

       technicians similarly situated pursuant to the FLSA (“Oil Field Workers”). The

       Collective Members consist of Defendant’s current and former Oil Field

       Workers who were paid on an hourly-basis and a “job bonus” and who worked

       more than 40 hours in one or more workweek over the previous three years but

       were not paid overtime of 1 ½ times a regular rate that included the job bonus.

       The Class Members consist of Defendant’s current and former Oil Field

       Workers employed in New Mexico who were paid on an hourly-basis and a “job

       bonus” and who worked more than 40 hours in one or more workweek but were

       not paid overtime of 1 ½ times a regular rate that included the job bonus.

   2.3. Defendant is a Texas limited liability company, licensed to do business in the

       State of Texas. Defendant’s registered agent for service of process in Texas is

       Stuart E. Harlow, 2731 Spring Stuebner, Ste. N, Spring, TX 77389.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 2
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 3 of 14




3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district and division because Defendant

       maintains an office in this District. Venue exists in the judicial district pursuant

       to 28 U.S.C. § 1391.

   3.2. Defendant carries on substantial business in the Western District of Texas and

       has sufficient minimum contacts with this state to be subject to this Court’s

       jurisdiction.

   3.3. This Court has jurisdiction over this case pursuant to the district court’s

       federal question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this

       case is brought pursuant to the FLSA.

   3.4. This Court has supplemental jurisdiction over the state law claims pursuant to

       28 U.S.C. § 1367.

4. Coverage.

   4.1. At all material times, Defendant has acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiff and the Class/Collective Members.

   4.2. At all times hereinafter mentioned, Defendant has been an employer within the

       meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   4.3. At all times hereinafter mentioned, Defendant has been an enterprise with the

       meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

   4.4. At all times hereinafter mentioned, Defendant has been an enterprise engaged in

       commerce or the production of goods for commerce within the meaning of

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 3
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 4 of 14




       Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that Defendant has had

       employees engaging in commerce or in the production of goods for commerce,

       or employees handling, selling, or otherwise working on goods or materials that

       have been moved in or produced for commerce for any person and Defendant has

       had and has an annual gross volume of sales made or business done of not less

       than $500,000 (exclusive of excise taxes at the retail level which are separately

       stated). Plaintiffs and the Class/Collective Members specifically handled and

       used materials that traveled in interstate commerce, including oil and gas drilling

       equipment.

   4.5. Defendant is a national oil and gas services company. Two or more of

       Defendant’s employees, engage in commerce by using equipment that has

       traveled in interstate commerce. By way of example and not by limitation,

       Defendant’s employees used/use:

      4.5.1. computers     and    telecommunications       equipment   that   has    been

           manufactured and shipped across state lines;

      4.5.2. office equipment, such as copiers, that has been manufactured and

           shipped across state lines;

      4.5.3. the interstate telephone systems, landline and cellular, to recruit and

           employ individuals for operational positions;

      4.5.4. The United States postal system to send mail across state lines; and

      4.5.5.   the interstate banking systems to pay Defendant’s employees.

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 4
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 5 of 14




   4.6. At all times hereinafter mentioned, Plaintiff and the Class/Collective Members

       were individual employees engaged in commerce or in the production of goods

       for commerce as required by 29 U.S.C. § 203(e)(1).

5. Factual Allegations.

   5.1. Defendant provides a service to the oil and gas industry providing internal and

       external spooling services.

   5.2. Defendant provides services to oil and gas wells and drilling sites that

       incorporate and use equipment and material that have traveled in interstate

       commerce.

   5.3. Defendant has offices, equipment yards and services oil and gas wells at various

       locations around the United States (each a “Location” and collectively the

       “Locations”).

   5.4. Plaintiff worked for Defendant and reported to its Midland, Texas Location.

       Plaintiff was assigned to perform duties at oil and gas wells in Texas, New

       Mexico, Oklahoma, North Dakota, Wyoming and Colorado. Some of the

       Class/Collective Members were assigned to locations in Pennsylvania as well.

   5.5. During the Relevant Period, Plaintiff’s job responsibilities consisted of the

       manual labor tasks of running cap string (chemical line) and tech cable downhole

       and other spooling services in connection with oil and gas wells.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 5
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 6 of 14




   5.6. Plaintiff was also responsible for various other non-discretionary tasks. These

       other non-discretionary tasks Plaintiff performed were routine and did not

       require the exercise of independent judgment or discretion.

   5.7. Plaintiff and the Putative Class/Collective Members were paid an hourly rate

       and a non-discretionary job bonus (the “Job Bonus”).

   5.8. The Job Bonus was $125 for every 12 hours worked on a cap string job and $350

       for every 12 hours worked on a Gauge job.

   5.9. When Plaintiff’s overtime rate was calculated, the “regular rate” from which

       the overtime rate was calculated, did not include the Job Bonus payments. Thus,

       the regular rate and the corresponding overtime rate were artificially low.

   5.10.      Defendant is required to the Job Bonuses in calculating the “regular rate”

       it used to pay overtime to its employees. 29 U.S.C. §§ 207(a) & 207(e).

   5.11.Defendant’s policy of excluding the Job Bonuses from its employees’ regular

       rates (the “Overtime Miscalculation Policy”) violates the FLSA.

   5.12.      The Overtime Miscalculation Policy also violates the NMMWA.

   5.13.      Plaintiff is one of the many non—exempt, hourly employees who were

       denied proper overtime wages due to Defendant’s illegal Overtime

       Miscalculation Policy.

   5.14.      He brings this collective and Class/Collective action to recover the

       unpaid overtime and related damages owed to Defendant’s workers.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 6
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 7 of 14




   5.15.      His lawsuit covers the period of time Defendant failed to include the Job

       Bonus in the calculation of the regular rate and the overtime rate of the Plaintiff

       and the Putative Class/Collective Members and thus were not paid time and

       one-half their regular rate of pay for hours worked in excess of 40 hours in a work

       week (the “Relevant Period”).

   5.16.      Plaintiffs and the Putative Class/Collective Members routinely worked

       more than 40 hours in a work week during the Relevant Period. Plaintiffs and

       the Putative Class/Collective Members worked 7 days a week for weeks at a time.

       Plaintiff and the Putative Class/Collective Members worked at least 12 hours per

       day and on many days more hours than 12.

   5.17.      During a typical week during the Relevant Period, Plaintiff and the

       Putative Class/Collective Members would work at least 84 hours and oftentimes

       many more.

   5.18.      Defendant knowingly, willfully, or with reckless disregard carried out its

       illegal pattern or practice of applying the Overtime Miscalculation Policy to

       Plaintiff and the Putative Class/Collective Members.

6. Class and Collective Action Allegations

   6.1. The Plaintiff brings this action as a FED. R. CIV. P. 23 Class action, on behalf of

       himself and on behalf of a Class for which the he seeks certification. Pending

       any modifications necessitated by discovery, the Plaintiff preliminarily defines

       this Class as follows:

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 7
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 8 of 14




              All Oil Field Workers of Defendant who were paid an hourly
              rate and received a Job Bonus and who worked more than 40
              hours in one or more individual workweeks in the state of
              New Mexico.

      6.1.1. This action is properly brought as a Class action for the following reasons:

          6.1.1.1.    The Class is so numerous that joinder of all Class Members is

                 impracticable. The Plaintiff is informed and believes that the number

                 of Class Members exceeds forty.

          6.1.1.2.    Numerous questions of law and fact regarding the liability of

                 Defendant are common to the Class and predominate over any

                 individual issues which may exist.

          6.1.1.3.    The claims asserted by the Plaintiff are typical of the claims of

                 Class Members and the Class is readily ascertainable from

                 Defendant’s own records. A Class action is superior to other available

                 methods for the fair and efficient adjudication of this controversy.

          6.1.1.4.    The Plaintiff will fairly and adequately protect the interests of

                 Class Members. The interests of Class Members are coincident with,

                 and not antagonistic to, those of the Plaintiff. Furthermore, Plaintiff is

                 represented by experienced Class action counsel.

   6.2. Plaintiff also seeks certification of an FLSA “opt-in” collective action pursuant

       to 29 U.S.C. §216(b) for all claims asserted by Plaintiff because his claims are

       identical to those of other Collective Members. Plaintiff and Collective



____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 8
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 9 of 14




       Members are similarly situated, have substantially similar or identical job

       requirements and pay provisions, and were subjected to Defendant’s common

       practice, policy or plan regarding the application of the Overtime Miscalculation

       Policy.

      6.2.1. Pending any modifications necessitated by discovery, Plaintiff

            preliminarily defines this Collective as follows:

              All Oil Field Workers of Defendant who were paid an hourly
              rate and received a Job Bonus and who worked more than 40
              hours in one or more individual workweeks beginning three
              years prior to the date of the filing of this lawsuit.

      6.2.2. Plaintiff’s experiences are typical of the experiences of the Collective

            Members.

      6.2.3. The specific job titles or precise job locations of the various Collective

            Members do not prevent collective treatment.

   6.3. When applying the Overtime Miscalculation Policy it is the policy of Defendant

       not to include the Job Bonus in the regular rate.

   6.4. The Overtime Miscalculation Policy applies to Plaintiff and all hourly-paid Oil

       Field Workers.

   6.5. Thus, other employees have been victimized by this pattern, practice, and policy

       which is in willful violation of the FLSA.

   6.6. The Class/Collective Members do not qualify for any exemption and performed

       job duties typically associated with non-exempt employees. Their duties were

       routine and did not require the exercise of independent judgment or discretion.

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 9
      Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 10 of 14




       Moreover, these employees regularly worked more than 40 hours in a workweek

       and were not paid one-half their regular rate of pay for hours worked in excess of

       40 hours in a work week.

   6.7. Accordingly, the employees victimized by Defendant’s Overtime Miscalculation

       Policy are similarly situated to Plaintiff in terms of job duties and pay provisions.

   6.8. Defendant’s failure to pay overtime compensation at the rates required by the

       FLSA is based on Defendant’s generally applicable Overtime Miscalculation

       Policy and does not depend on the personal circumstances of the

       Class/Collective Members. Thus, Plaintiffs’ experiences are typical of the

       experience of the Class/Collective Members.

   6.9. The specific job titles, precise job requirements or job locations of the various

       Class/Collective Members do not prevent collective treatment.                    All

       Class/Collective Members, regardless of their work location, precise job

       requirements or rates of pay, are entitled to be paid the minimum wage and/or

       overtime compensation for hours worked in excess of 40 hours per week.

       Although the issue of damages may be individual in character, there is no

       detraction from the common nucleus of liability facts. The questions of law and

       fact are common to Plaintiffs and the Class/Collective Members.

   6.10.      The Class/Collective Members are easily ascertainable from Defendant’s

       business records, particularly its personnel records.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 10
      Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 11 of 14




7. First Claim for Relief: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.


   7.1. Each and every allegation contained in the foregoing paragraphs 1-6, inclusive, is

       re-alleged as if fully rewritten herein.

   7.2. During the relevant time period, Defendant violated and continues to violate the

       provisions of section 7 of the FLSA, 29 U.S.C § 207, and 215(a)(2), by employing

       employees in an enterprise engaged in commerce or in the production of goods

       for commerce within the meaning of the FLSA for weeks longer than 40 hours

       without compensating for work in excess of 40 hours per week at rates no less

       than one-and-a-half times their regular rates of pay. Defendant has acted willfully

       in failing to pay Plaintiff and the Collective Members in accordance with the law.


8. Second Claim for Relief: – Individual and Class Action Cause of Action: Failure
   to Pay Wages in Accordance with the New Mexico Minimum Wage Act
   (“NMMWA”), N.M. Stat. Ann. § 50-4-19, et seq.

   8.1. Each and every allegation contained in the foregoing paragraphs 1-6, inclusive, is

       re-alleged as if fully rewritten herein.

   8.2. During their employment, Plaintiff and the Class Members were “employees”

       of Defendant as defined by the NMMWA in N.M. Stat. Ann. § 50-4-21(c).

   8.3. During their employment, Defendant was Plaintiff’s and the Class Members’

       “employer” as defined by the NMMWA in N.M. Stat. Ann. § 50-4-21(b).

   8.4. This count arises from Defendant’s violations of the NMMWA by applying the

       Overtime Miscalculation Policy to pay overtime to Plaintiff and the Class

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 11
       Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 12 of 14




       Members when they worked over 40 hours in individual workweeks in New

       Mexico.

   8.5. Defendant did not calculate the correct overtime rate as required by the

       NMMWA.

   8.6. Plaintiff and the Class Members were regularly directed to work by Defendant,

       and did work, over 40 hours in individual workweeks.

   8.7. Defendant violated the NMMWA by failing to pay Plaintiff and the Class

       Members overtime at one and one-half times their regular rates of pay when they

       worked over 40 hours in individual workweeks.

   8.8. Defendant has acted willfully in failing to pay Plaintiff and the Class Members in

       accordance with the law.

   8.9. Defendant’s actions were part of a “continuing course of conduct” (N.M. Stat.

       Ann. § 50-4-32) for which Plaintiff and the Class Members seek recovery for

       himself and the Class Members.

9. Jury Demand.

   9.1. Plaintiff demands a trial by jury herein.

10. Relief Sought.

   10.1.      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that he and

       all those who consent to be opt-in plaintiffs in this collective action recover from

       Defendant, the following:




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 12
      Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 13 of 14




      10.1.1. Determining that the action is properly maintained as a Class action

           under FRCP 23, certifying Plaintiff as the Class representative, and

           appointing Plaintiff’s counsel as counsel for the Class Members;

      10.1.2. An Order recognizing this proceeding as a collective action pursuant to

           Section 216(b) of the FLSA and appointing Plaintiff and his counsel to

           represent the Collective Members;

      10.1.3. An Order requiring Defendant to provide the names, addresses, email

           addresses and telephone numbers of all potential Class/Collective

           Members;

      10.1.4. An Order approving the form and content of a notice to be sent to all

           potential Class/Collective Members advising them of the pendency of this

           litigation and of their rights with respect thereto;

      10.1.5. Overtime compensation for all unpaid hours worked in excess of forty

           hours in any workweek at the rate of one-and-one-half times their regular

           rates;

      10.1.6. All unpaid wages for Plaintiff and the Class Members as required by the

           NMMWA plus an additional amount equal to twice the unpaid wages as

           penalties under the NMMWA (N.M.S.A.1978, § 50–4–26(C));

      10.1.7. An award of liquidated damages pursuant to 29 U.S.C § 216 as a result of

           the Defendant’s failure to pay overtime compensation pursuant to the

           FLSA;

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 13
      Case 7:20-cv-00144 Document 1 Filed 06/08/20 Page 14 of 14




      10.1.8. Reasonable attorneys’ fees, expert fees, costs, and expenses of this action

           as provided by the FLSA;

      10.1.9. Pre-judgment and post-judgment interest at the highest rates allowed by

           law; and

      10.1.10.        Such other relief as to which Plaintiff may be entitled.

                                        Respectfully submitted,

                                        By:     /s/ Chris R. Miltenberger
                                               Chris R. Miltenberger
                                               Texas Bar Number: 14171200

                                        The Law Office of Chris R.
                                        Miltenberger, PLLC
                                        1360 N. White Chapel, Suite 200
                                        Southlake, Texas 76092-4322
                                        817-416-5060 (office)
                                        817-416-5062 (fax)
                                        chris@crmlawpractice.com

                                        Attorney for Plaintiff




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 14
